Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 5, 2006 GLOBAL GREEN SOLUTIONS INC. formerly, High Grade Mining Corporation (Exact name of registrant as specified in its charter) NEVADA 000-51198 None (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer ID) 789 West Pender Street, Suite 1010 Vancouver, British Columbia Canada V6C 1H2 (Address of principal executive offices and Zip Code) (604) 408-0153; Toll Free (866) 408-0153 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01 REGULATION FD DISCLOSURE The Company announced today a developer of ecotechnology energy solutions for industrial applications, announced the appointment of Craig Harting to the position of Chief Operating Officer. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS Exhibit No. Document Description 99.1 Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated this 5 th day of December, 2006. GLOBAL GREEN SOLUTIONS INC BY: ROBERT M. BAKER Robert M. Baker Secretary
